Title: To Thomas Jefferson from Thomas Paine, 18 August 1787
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
Sunday Augt. 18th

    I am much obliged to you for the Book you are so kind to send me. The second part of your letter, concerning taking my picture, I must feel as an honor done to me, not as a favour asked of me, but in this as in other matters I am at the disposal of your friendship.
The Committee have among themselves finally agreed on their report which I saw this morning. It will be read in the Academy on Wednesday. The report goes pretty fully to support the principles of the Construction with their reasons for that opinion. Your’s Affectionately,

Thomas Paine

